WR-77,157-02
                                                                                     WR-77,157
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 7/27/2015 10:31:34 AM
                                                                    Accepted 7/27/2015 11:32:32 AM
                                                                                     ABEL ACOSTA
           IN THE COURT OF CRIMINAL APPEALS OF                  TEXAS                        CLERK
                        IN AUSTIN, TEXAS
                                                                    RECEIVED
                                                             COURT OF CRIMINAL APPEALS
                                                                    7/27/2015
                                                                ABEL ACOSTA, CLERK
      Ex parte Daniel Lee Lopez,
                                                   Cause No. _______________
               Applicant


                     MOTION FOR LEAVE TO APPEAR

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      On January 23, 2013, the Honorable Nelva Gonzales Ramos of the United

States District Court for the Southern District of Texas appointed undersigned

Counsel to represent Daniel Lee Lopez in federal habeas proceedings. Order,

Lopez v. Thaler, No. 2:12-cv-00160, ECF No. 17. As the federal court noted,

pursuant to 18 U.S.C. § 3599(e) and Harbison v. Bell, 556 U.S. 180 (2009), this

appointment “continue[s] through ‘every subsequent stage of judicial proceedings

… and all available post-conviction process together with applications for stays of

execution and other appropriate motions and procedures….” Id. at 2.

      As this Court is aware, pursuant to the Court’s order of January 14, 2015,

undersigned Counsel cannot practice or appear before this Court without first

obtaining leave to do so. In re Dow, Nos. WR-61,939-01, -02, at *3 (Tex. Crim.

App. Jan. 14, 2015). Counsel therefore respectfully prays the Court grant him

leave to appear to file a motion to stay Lopez’s execution and a subsequent
application for postconviction writ of habeas corpus on behalf of his client, Daniel

Lee Lopez – scheduled to be executed on August 12, 2015.

                              Respectfully submitted,

                                /s/ David R. Dow
                                  David R. Dow
                            Texas Bar No. 06064900
                        University of Houston Law Center
                                 100 Law Center
                          Houston, Texas 77204-6060
                              Tel. (713) 743-2171
                              Fax (713) 743-2131
                          Email ddow@central.uh.edu
                           Counsel for Daniel Lee Lopez
                         CERTIFICATE OF SERVICE

      I hereby certify that on July 27, 2015, a copy of the foregoing motion was
served on Nueces County District Attorney, Mark Skurka, via email to
nueces.districtattorney@nuecesco.com.

                                                    /s/ David R. Dow
                                                    David R. Dow